 1
 2
 3
 4                                                               JS-6
 5
 6
 7
 8
                            UNITED STATES DISTRICT COURT
 9
                           CENTRAL DISTRICT OF CALIFORNIA
10
11   JASPER CROOK,                       )   NO. EDCV 19-1935-JVS (AS)
                                         )
12                     Plaintiff,        )
                                         )
13                v.                     )        JUDGMENT
                                         )
14   LOS ANGELES COUNTY SHERIFF’S        )
     DEPARTMENT, et. al.,                )
15                                       )
                       Defendants.       )
16                                       )
17        Pursuant to the Court’s Order Accepting Findings, Conclusions and
18   Recommendations of United States Magistrate Judge,
19
20        IT IS ADJUDGED that the above-captioned action is dismissed    with
21   prejudice.
22
23
          DATED: February 3, 2020.
24
25
                                             JAMES V. SELNA
26                                     UNITED STATES DISTRICT JUDGE
27
28
